DETAILED ACTION
1.	This office action is in response to the Application No. 16513208 filed on 07/16/2019. Claims 1-20 are presented for examination and are currently pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim 15 is rejected under 35 U.S.C 102(a)(1) as being anticipated by Bao et al. ("Question generation with doubly adversarial nets." IEEE/ACM Transactions on Audio, Speech, and Language Processing 26.11 (November 2018): Date of Publication July 25, 2018; date of current version August 13, 2018)

	Regarding claim 15, Bao teaches a method of using a first neural network (In the input part, QA-Dis (as first neural network, Figure 2, page 2232) first encodes a question and answer into feature vectors vq and va with convolutional neural networks, respectively (page 2234 left column first full paragraph), comprising;
	by the first neural network, receiving a text (input text x = {x1…xN} is received by QA-Dis, (page 2232 right column first paragraph, Figure 2);
	by the first neural network, receiving a question concerning the text (question y = {y1…yT} is received by QA-Dis, (page 2232 right column first paragraph, Figure 2); and
	by the first neural network, determining an answer to the question using the text (The QA-Dis is a question answering model which calculates the likelihood that the text can be used to derive an answer to the question and return a reward score (page 2232 right column second paragraph, Figure 2; In the output part, QA-Dis concatenates the vectors of the question and answer, but also uses a non-linear tensor to capture the interaction information of the question-answer pair (page 2234, left column first full paragraph),
	wherein the first neural network is trained to answer the question about the text adversarially by a second neural network that is trained to maximize a likelihood of failure of the first neural network to correctly answer questions text (The QA-Dis is a question answering model which calculates the likelihood that the text can be used to derive an answer to the question and return a reward score. Based on these rewards, the generator (second neural network, Figure 2, page 2232) updates the parameter with reinforcement learning, which performs adversarial training to fool QA-Dis (as first neural network) page 2232 right column second paragraph, Figure 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-3, 7, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. ("Question generation with doubly adversarial nets." IEEE/ACM Transactions on Audio, Speech, and Language Processing 26.11 (November 2018): Date of Publication July 25, 2018; date of current version August 13, 2018) in view of Wong ("Dancin seq2seq: Fooling text classifiers with adversarial text example generation." arXiv preprint arXiv:1712.05419 (2017).

	Regarding claim 1, Bao teaches a computer-executable method for training a machine reading network, (We conduct experiments on the SQuAD and NewsQA datasets … SQuAD2 is a large-scale dataset for machine reading comprehension on Wikipedia … NewsQA3 is another large scale dataset for machine reading comprehension in the news domain, pg. 2235, left col, Experiments Section) comprising:
	by a first neural network, (In the input part, QA-Dis, Fig. 2, pg. 2232; first encodes a question and answer into feature vectors vq and va with convolutional neural networks, respectively, pg. 2234, left col, first full para.)
	 analyzing a first text corpus extracted from a training dataset comprising a plurality of text corpuses; (We randomly select 1% of sentences from the corpus as test data, with the rest used as training data , pg. 2237, right col, first para.; Formally, given a piece of text x = {x1,… xN}…generates a question y = {y1,… yT}…and the answer position information z =   {z1,… zN}. The generated <text, question, answer> data can be provided to many applications, such as machine reading comprehension and question answering, pg. 2232, right col, first para.; The Examiner notes that x1 is the analyzed first text corpus)
	by the second neural network, generating a first question about content of the first text corpus; (generator, Fig. 2, pg. 2232; We train the model for several iterations. For each iteration, we first generate a set of Questions Qs with the generator G, pg. 2234, left col, last full para.; Formally, given a piece of text x = {x1,… xN}…generates a question y = {y1,… yT}…and the answer position information z =  {z1,… zN} , pg. 2232, right col, first para.; The Examiner notes that generator is the second neural network and y1 is the generated first question);
	by the first neural network, analyzing the first text corpus and determining a first answer to the first question based on the first text corpus; (In the input part, QA-Dis Dqa, Fig. 2, pg. 2232, first encodes a question and answer into feature vectors vq and va with convolutional neural networks, respectively. In the output part, QA-Dis not only concatenates the vectors of the question and answer… , pg. 2234, left col, first full para.; Formally, given a piece of text x = {x1,… xN}…generates a question y = {y1,… yT}…and the answer position information z =  {z1,… zN}, pg. 2232, right col, first para.; The Examiner notes that QA-Dis Dqa is first neural network and z1 is the first answer)
	by the second neural network, analyzing the first answer of the first neural network and generating a first performance index for the first neural network based on the first answer, the first performance index representing a first answering performance of the first neural network given the obfuscation of the first text corpus; (The QA-Dis is a question answering model which calculates the likelihood that the text can be used to derive an answer to the question and return a reward score. Based on these rewards, the generator, Fig. 2, pg. 2232, updates the parameter with reinforcement learning, pg. 2232 right col, second para., Fig. 2; …and then calculate reward scores Rs for the answer-question pairs {As, Qs} with Dqa (QA-Dis), pg. 2234, left col, last full para.); The Examiner notes that the reward is referred to as the performance index);
	by the second neural network storing the first performance index in memory; (Fig. 2, pg. 2232, generator receives the rewards, which is includes first reward as first performance index)
	by the second neural network, generating a second text corpus by obfuscating words of a second text corpus extracted from the training dataset, the obfuscation being based on the first performance index of the first neural network (The generator adopts an encoder-decoder framework, which first encodes the input text into a vector representation and then decodes it into a question, pg. 2230, right col, last para.); Formally, given a piece of text x = {x1,… xN}…generates a question y = {y1,… yT}…and the answer position information z =   {z1,… zN}. The generated <text, question, answer> data can be provided to many applications, such as machine reading comprehension and question answering (pg. 2232, right col, first para.); The Examiner notes that x2 is the generated second text corpus);
	by the second neural network, generating a second question about content of the second text corpus (For each iteration, we first generate a set of Questions Qs with the generator G, pg. 2234, left col, last full para.); Formally, given a piece of text x = {x1,… xN}…generates a question y = {y1,… yT}…and the answer position information z =   {z1,… zN}. The generated <text, question, answer> data can be provided to many applications, such as machine reading comprehension and question answering, pg. 2232, right col, first para.); The Examiner notes that y2 is the generated second question);
	by the first neural network, analyzing the second text corpus and determining a second answer to the second question based on the second text corpus (In the input part, QA-Dis Dqa, Fig. 2, pg. 2232, first encodes a question and answer into feature vectors vq and va with convolutional neural networks, respectively. In the output part, QA-Dis not only concatenates the vectors of the question and answer…, pg. 2234, left col, first full para.; Formally, given a piece of text x = {x1, … xN} …generates a question y = {y1, … yT} …and the answer position information z = {z1, … zN}. The generated <text, question, answer> data can be provided to many applications, such as machine reading comprehension and question answering (pg. 2232, right col, first para.); The Examiner notes that z2 is the determined second answer and y2 is the second question);
	by the second neural network, analyzing the second answer of the first neural network and generating a second performance index for the first neural network based on the second answer, the second performance index representing a second answering performance of the first neural network given the obfuscation of the second text corpus (Based on the results we observe that the average reward score increases at the first two rounds, which indicates that the generator benefits from the doubly-adversarial training and generates questions that achieve higher and higher reward scores from the QA-Dis. From the 2nd to the 12th iteration, the average reward score decreases, pg. 2237, left col, first para.; We think that it benefits from involving a QA model providing more text-question pairs, each of which contains a reward score indicating how good the pair is, pg. 2236, right col, first para.; The Examiner notes that generator is the second neural network, QA-Dis is the first neural network and that the pair of text x2 and question y2 has a corresponding second reward score as second performance index and each second <text, question, answer> also has a corresponding reward score as second performance index, also, the second iteration implies the second reward score) and
	by the second neural network storing the second performance index in memory. (Fig. 2, pg. 2232, generator (second neural network) receives the rewards, which is includes second reward as second performance index)
	Bao does not explicitly teach by a second neural network, obfuscating words of a passage of the first text corpus in order to train the first neural network, the obfuscation producing a first corrupted text corpus; by the second neural network, generating a second corrupted text corpus by obfuscating words of a second text corpus extracted from the training dataset
	Wong teaches by a second neural network, obfuscating words of a passage of the first text corpus in order to train the first neural network, (Semantically similar token replacement: perhaps most promisingly, we observe that the generator does in fact learn to replace tokens highly correlated with the spam label, pg. 6, results section; we also observe that the generator frequently learns to simply remove highly spam-correlated tokens, replacing them instead with more neutral tokens such as the <UNK> token, pg. 7, second para.; The generator objective function attempts to maximize the expected reward of generated dialogue sequences, where the discriminator score is used as a reward, pg. 3, second para. The Examiner notes that the generator is the second neural network and discriminator is the first neural network)
	the obfuscation producing a first corrupted text corpus; (subject: question for you … want to never deal with a <UNK> again? party like a pro and <UNK> …, pg. 7, Fig. 4, second row. The Examiner notes that the words are obfuscated because they are marked as unknown <UNK>)
	by the second neural network, generating a second corrupted text corpus by obfuscating words of a second text corpus extracted from the training dataset (Semantically similar token replacement: perhaps most promisingly, we observe that the generator does in fact learn to replace tokens highly correlated with the spam label, pg. 6, results section; subject: question for you … want to never deal with a <UNK> again? party like a pro and …, pg. 7, Fig. 4, third row.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bao to incorporate the method of Wong for the benefit of update the generator objective function to reward sampled adversarial text examples that not only fool the target classifier, but also preserve semantic similarity to the original example (Wong, pg. 4, section 3.2.2, second para.)

	Regarding claim 2, Modified Bao teaches the method of claim 1, Wong teaches wherein the obfuscation includes marking the words as unknown in the first and second corrupted text corpuses. (we also observe that the generator frequently learns to simply remove highly spam-correlated tokens, replacing them instead with more neutral tokens such as the <UNK> token, pg. 7, second para. The Examiner notes that the words are obfuscated because they are marked as unknown <UNK>)
	The same motivation to combine independent claim 1 applies here.

	Regarding claim 3, Modified Bao teaches the method of claim 1 further comprising:
Bao teaches by the second neural network, generating a third question about content of the third text corpus extracted from training data; (The generator adopts an encoder-decoder framework, which first encodes the input text into a vector representation and then decodes it into a question, pg. 2230, right col, last para.; Formally, given a piece of text x = {x1,… xN}…generates a question y = {y1,… yT}…and the answer position information z =   {z1,… zN}. The generated <text, question, answer> data can be provided to many applications, such as machine reading comprehension and question answering, pg. 2232, right col, first para., The Examiner notes that x3 is the analyzed third text corpus)
	based on the first performance index of the first neural network and the second performance index of the first neural network; (From the 2nd to the 12th iteration, the average reward score decreases, pg. 2237, left col, first para.; We think that it benefits from involving a QA model providing more text-question pairs, each of which contains a reward score indicating how good the pair is, pg. 2236, right col, first para. The Examiner notes that the 1st and 2nd iterations implies first and second reward scores)
	by the second neural network, generating a third question about content of the third text corpus; (generator, Fig. 2, pg. 2232; We train the model for several iterations. For each iteration, we first generate a set of Questions Qs with the generator G, pg. 2234, left col, last full para.; Formally, given a piece of text x = {x1,… xN}…generates a question y = {y1,… yT}…and the answer position information z =  {z1,… zN} , pg. 2232, right col, first para.; The Examiner notes that generator is the second neural network and y3 is the generated third question);
	by the first neural network, analyzing the third corrupted text corpus and determining a third answer to the third question based on the third text corpus; (Formally, given a piece of text x = {x1,… xN}…generates a question y = {y1,… yT}…and the answer position information z =   {z1,… zN}, pg. 2232, right col., first para.); The Examiner notes that x3 is the analyzed third text corpus, y3 is the third question, z3 is the third answer)
	by the second neural network, analyzing the third answer of the first neural network and generating a third performance index for the first neural network based on the third answer, the third performance index representing a third answering performance of the first neural network given the obfuscation of the third corrupted text corpus; (The QA-Dis is a question answering model which calculates the likelihood that the text can be used to derive an answer to the question and return a reward score. Based on these rewards, the generator, Fig. 2, pg. 2232, updates the parameter with reinforcement learning, pg. 2232 right col, second para., Fig. 2; …and then calculate reward scores Rs for the answer-question pairs {As, Qs} with Dqa (QA-Dis), pg. 2234, left col, last full para.; Fig. 2, pg. 2232, generator (second neural network) receives the rewards, which is includes second reward as third performance index.) and
	by the second neural network storing the third performance index in memory. (generator receives the reward (which includes third reward as performance index of question-text pair, pg. 2232, Fig. 2))
	Modified Bao does not explicitly teach by the second neural network, generating a third corrupted text corpus by obfuscating words of a third text corpus extracted from the training dataset, 
	Wong teaches by the second neural network, generating a third corrupted text corpus by obfuscating words of a third text corpus extracted from the training dataset, (Semantically similar token replacement: perhaps most promisingly, we observe that the generator does in fact learn to replace tokens highly correlated with the spam label, pg. 6, results section; subject: looking for you … want to have a deal with a <UNK> ? like a quality …, pg. 7, Fig. 4, third row.)
	The same motivation to combine independent claim 1 applies here.

	Regarding claim 7, Bao teaches a network for training a machine reading network, comprising a neural network configured to train a machine reading network by implementing the method of claim 1. (Fig. 1, pg. 2230, machine reading network comprising a generator (neural network))

	Regarding claim 9, Bao teaches a computer-executable method for training a machine reading network, (We conduct experiments on the SQuAD and NewsQA datasets … SQuAD2 is a large-scale dataset for machine reading comprehension on Wikipedia … NewsQA3 is another large scale dataset for machine reading comprehension in the news domain, pg. 2235, left col, Experiments Section) comprising:
	training a first neural network (In the input part, QA-Dis, Fig. 2, pg. 2232; first encodes a question and answer into feature vectors vq and va with convolutional neural networks, respectively, pg. 2234, left col, first full para.)
	to analyze text corpuses and to answer questions regarding passages of the text corpuses; (In the input part, QA-Dis Dqa, Fig. 2, pg. 2232, first encodes a question and answer into feature vectors vq and va with convolutional neural networks, respectively. In the output part, QA-Dis not only concatenates the vectors of the question and answer… , pg. 2234, left col, first full para.; Formally, given a piece of text x = {x1,… xN}…generates a question y = {y1,… yT}…and the answer position information z =  {z1,… zN}, pg. 2232, right col, first para.; The Examiner notes that QA-Dis Dqa is first neural network and z1 is the first answer) and
	training a second neural network to generate a first text corpus (generator, Fig. 2, pg. 2232; We train the model for several iterations. For each iteration, we first generate a set of Questions Qs with the generator G, pg. 2234, left col, last full para.; Formally, given a piece of text x = {x1,… xN}…generates a question y = {y1,… yT}…and the answer position information z =  {z1,… zN} , pg. 2232, right col, first para.; The Examiner notes that generator is the second neural network and y1 is the generated first question);
	wherein the training the second neural network includes training the second neural network to: analyze a first answer of the first neural network to the first question; (The QA-Dis is a question answering model which calculates the likelihood that the text can be used to derive an answer to the question and return a reward score. Based on these rewards, the generator, Fig. 2, pg. 2232, updates the parameter with reinforcement learning, pg. 2232 right col, second para., Fig. 2; …and then calculate reward scores Rs for the answer-question pairs {As, Qs} with Dqa (QA-Dis), pg. 2234, left col, last full para.)
	Wong teaches by obfuscating words of a first passage of a first text corpus in order to minimize a probability of the first neural network correctly answering a first question regarding the first corrupted text corpus, (Semantically similar token replacement: perhaps most promisingly, we observe that the generator does in fact learn to replace tokens highly correlated with the spam label, pg. 6, results section; we also observe that the generator frequently learns to simply remove highly spam-correlated tokens, replacing them instead with more neutral tokens such as the <UNK> token, pg. 7, second para.; Figure 4 showcases additional examples demonstrating semantically-related token substitutions that increase the discriminator probability of misclassification,  pg. 7, second to the last para. The Examiner notes that increasing the discriminator probability of misclassification can be considered as minimizing the discriminator to correctly answer a question)
	assess a bias in the first answer caused by the obfuscation of the words of the passage of the first text corpus; (The generator objective function attempts to maximize the expected reward of generated dialogue sequences, where the discriminator score is used as a reward, pg. 3, second para.; Semantically similar token replacement: perhaps most promisingly, we observe that the generator does in fact learn to replace tokens highly correlated with the spam label, pg. 6, results section; we also observe that the generator frequently learns to simply remove highly spam-correlated tokens, replacing them instead with more neutral tokens such as the <UNK> token, pg. 7, second para. The Examiner notes that bias is interpreted as reward) and
	based on the bias in the first answer of the first neural network, generate a second corrupted text corpus by obfuscating words of a second passage of a second text corpus. (Semantically similar token replacement: perhaps most promisingly, we observe that the generator does in fact learn to replace tokens highly correlated with the spam label, pg. 6, results section; subject: question for you … want to never deal with a <UNK> again? party like a pro and …, pg. 7, Fig. 4, third row.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bao to incorporate the method of Wong for the benefit of update the generator objective function to reward sampled adversarial text examples that not only fool the target classifier, but also preserve semantic similarity to the original example (Wong, pg. 4, section 3.2.2, second para.)

	Regarding claim 14, Bao teaches a non-transitory computer readable medium comprising code including instructions to execute the method of claim 9 for training a machine reading network. (Fig. 1, pg. 2230, machine reading network comprising a generator (neural network). The generator is a computer implemented neural network)

4.	Claims 4, 6, 8, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. ("Question generation with doubly adversarial nets." IEEE/ACM Transactions on Audio, Speech, and Language Processing 26.11 (November 2018): Date of Publication July 25, 2018; date of current version August 13, 2018) in view of Wong ("Dancin seq2seq: Fooling text classifiers with adversarial text example generation." arXiv preprint arXiv:1712.05419 (2017) and further in view of Trischler et al (US20170337479)

	Regarding claim 4, Modified Bao does not explicitly teach a system comprising memory storing instructions for performing the method of claim 1 and a processor, in communication with the memory, which executes the instructions.
	Trischler teaches a system comprising memory storing instructions for performing the method of claim 1 and a processor, in communication with the memory, which executes the instructions (In one aspect, a system includes a first processing circuitry, a second processing circuitry, and one or more storage devices that store computer executable instructions that when executed by the first and the second processing circuitries, perform a method [0004])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Bao to incorporate the method of Trischler for the benefit of machine comprehension of unstructured text (Trischler, abstract)

	Regarding claim 6, Modified Bao teaches the method of claim 1, Bao teaches further comprising: by the first neural network, (In the input part, QA-Dis, Fig. 2, pg. 2232; first encodes a question and answer into feature vectors vq and va with convolutional neural networks, respectively, pg. 2234, left col, first full para.) 	
	by the first neural network, determining an answer to the question based on the text corpus; (We randomly select 1% of sentences from the corpus as test data, with the rest used as training data , pg. 2237, right col, first para.; Formally, given a piece of text x = {x1,… xN}…generates a question y = {y1,… yT}…and the answer position information z =   {z1,… zN}. The generated <text, question, answer> data can be provided to many applications, such as machine reading comprehension and question answering, pg. 2232, right col, first para.) and
	Modified Bao does not explicitly teach receiving a text corpus and a question regarding the text corpus from a user device; by the first neural network, transmitting the answer to the user device.
	Trischler teaches receiving a text corpus and a question regarding the text corpus from a user device; (In one embodiment, the first processing circuitry is a neural network that receives the document and the question [0032]; the combination of the first and the second processing circuitries provides an architecture that … is end-to-end trainable [0058]; The client-computing device 110 may include, or be connected to, an input device 115 that receives the question. The question can be submitted as a textual question (e.g., written) [0023], Fig. 1)
	by the first neural network, transmitting the answer to the user device. (The predicted answer can be presented to a user (e.g., user 105 in FIG. 1) using any suitable output device. In one embodiment, the selection of the predicted answer causes the predicted answer to be displayed, such as on a display included in, or connected to, a client-computing device (e.g., client-computing device 110 in FIG. 1) [0052])
	The same motivation to combine dependent claim 4 applies here.

	Regarding claim 8, Modified Bao does not explicitly teach computer-readable medium, on which is stored a computer program product comprising code instructions for executing the method of claim 1 for training a machine reading network.
	Trischler teaches computer-readable medium, on which is stored a computer program product comprising code instructions for executing the method of claim 1 for training a machine reading network. (computer-readable media as used herein may include computer storage media. Computer storage media may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions [0070])
	The same motivation to combine dependent claim 4 applies here.

	Regarding claim 10, Modified Bao teaches the method of claim 9, Wong teaches wherein generating the second corrupted text corpus includes obfuscating words of the second passage of the second text corpus based on the data indicative of the performances in order to maximize the bias of the first neural network. (Semantically similar token replacement: perhaps most promisingly, we observe that the generator does in fact learn to replace tokens highly correlated with the spam label, pg. 6, results section; subject: question for you … want to never deal with a <UNK> again? party like a pro and …, pg. 7, Fig. 4, third row; The generator objective function attempts to maximize the expected reward of generated dialogue sequences, where the discriminator score is used as a reward, pg. 3, second para.)
	The same motivation to combine independent claim 9 applies here.
	Modified Bao does not explicitly teach further comprising: by the second neural network, rating performances of the first neural network in answering questions and storing data indicative of the performances of the first neural network, 
	Trischler teaches further comprising: by the second neural network, rating performances of the first neural network in answering questions (The passage(s) of text 405 and the question 410 are input into the first processing circuitry 425, which includes one or more neural networks (represented by neural network 430)… The neural network 430 processes the question 410 and the passages of text 405 to predict a set of possible candidate answers 435 [0041], Fig. 4; The first processing circuitry may then filter or reduce the number of possible answers to produce and rank one or more probable answers. [0028]) 
	and storing data indicative of the performances of the first neural network, (Next, as shown in block 315, the set of possible candidates is filtered or ranked to produce a set of candidate answers (e.g., a set of probable answers), … The set of candidate answers is then output and sent to the second processing circuitry [0038]. The Examiner notes that the answers are stored on the second processing circuitry)
	The same motivation to combine dependent claim 4 applies here.

	Regarding claim 12, Modified Bao teaches the method of claim 9 , Wong teaches wherein the generating the second text corpus includes, based on the bias in the first answer of the first neural network, generating the second corrupted text corpus by obfuscating words of the second passage of the second text corpus (Semantically similar token replacement: perhaps most promisingly, we observe that the generator does in fact learn to replace tokens highly correlated with the spam label, pg. 6, results section; subject: question for you … want to never deal with a <UNK> again? party like a pro and …, pg. 7, Fig. 4, third row.) 
	Trischler teaches to minimize a second probability of the first neural network correctly answering a second question regarding the second corrupted text corpus. (the second processing circuitry determines a second probability that the hypothesis includes the answer. [0051]; In particular, the parameters are adjusted to reduce or minimize a total cost that includes two terms, 
    PNG
    media_image1.png
    38
    25
    media_image1.png
    Greyscale
 e and 
    PNG
    media_image1.png
    38
    25
    media_image1.png
    Greyscale
 R. [0062]; Intuitively, the loss 
    PNG
    media_image1.png
    38
    25
    media_image1.png
    Greyscale
 R indicates that the end-to-end probability π* for the correct answer should be at least γ larger than the probability πâ i for any other answer proposed by the second processing circuitry [0063])
	The same motivation to combine dependent claim 4 applies here

	Regarding claim 13, Modified Bao teaches a method comprising: the method of claim 9; Modified Bao does not explicitly teach after the training of the first neural network: receiving, by the first neural network from a user device, a text corpus and a question about the text corpus; determining, by the first neural network, an answer to the question using the text corpus; and transmitting, by the first neural network to the user device, the answer to the question.
	Trischler teaches after the training of the first neural network (In one embodiment, the first processing circuitry is a neural network that receives the document and the question [0032]…the combination of the first and the second processing circuitries provides an architecture that… is end-to-end trainable [0058]): 
	receiving, by the first neural network from a user device, a text corpus and a question about the text corpus (The client-computing device 110 may include, or be connected to, an input device 115 that receives the question. The question can be submitted as a textual question (e.g., written) [0023] Figure 1);
	determining, by the first neural network, an answer to the question using the text corpus (The passage(s) of text 405 and the question 410 are input into the first processing circuitry 425, which includes one or more neural networks (represented by neural network 430)… The neural network 430 processes the question 410 and the passages of text 405 to predict a set of possible candidate answers 435 [0041], Fig. 4); and 
	transmitting, by the first neural network to the user device, the answer to the question (The predicted answer can be presented to a user (e.g., user 105 in FIG. 1) using any suitable output device. In one embodiment, the selection of the predicted answer causes the predicted answer to be displayed, such as on a display included in, or connected to, a client-computing device (e.g., client-computing device 110 in FIG. 1) [0052]) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Bao to incorporate the method of Trischler for the benefit of machine comprehension of unstructured text (Trischler, abstract)

5.	Claims 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. ("Question generation with doubly adversarial nets." IEEE/ACM Transactions on Audio, Speech, and Language Processing 26.11 (November 2018): Date of Publication July 25, 2018; date of current version August 13, 2018) in view of Wong ("Dancin seq2seq: Fooling text classifiers with adversarial text example generation." arXiv preprint arXiv:1712.05419 (2017) in view of Liu et al. (Gated End-to-End Memory Networks, arXiv:1610.04211v2 [cs.CL] 17 Nov 2016) and further in view of Sukhbaatar et al. ("End-to-end memory networks." Advances in neural information processing systems 28 (2015).)

	Regarding claim 5, Modified Bao teaches the method of claim 1, Modified Bao does not explicitly teach wherein the first neural network is a gated end-to-end memory network (GMemN2N), and wherein the second neural network is a GMemN2N.
	Liu teaches wherein the first neural network is a gated end-to-end memory network (GMemN2N), (text understanding and reasoning tasks …, we further examine the effectiveness of the proposed GMemN2N model on a collection of goal-oriented dialog tasks, pg. 5, right col, section 5) and 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Bao to incorporate the method of Liu for the benefit of an encouraging starting point towards end-to-end dialog system learning and managing complex information flow while doing little damage on easier tasks. (pg. 7, left col, first and second para.)
	Sukhbaatar teaches wherein the second neural network is a GMemN2N (MemN2N successfully learns to focus on the correct supporting sentences, pg. 7, Fig. 2, Table 1)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Bao to incorporate the method of Sukhbaatar for the benefit of training a model end-to-end, which requires significantly less supervision during training, making it more generally applicable in realistic settings (Sukhbaatar, abstract)

	Regarding claim 11, Modified Bao teaches the method of claim 9, wherein the first neural network is a gated end-to-end memory network (GMemN2N), and
wherein the second neural network is a GMemN2N.
	Liu teaches wherein the first neural network is a gated end-to-end memory network (GMemN2N), (text understanding and reasoning tasks …, we further examine the effectiveness of the proposed GMemN2N model on a collection of goal-oriented dialog tasks, pg. 5, right col, section 5)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Bao to incorporate the method of Liu for the benefit of an encouraging starting point towards end-to-end dialog system learning and managing complex information flow while doing little damage on easier tasks. (Liu, pg. 7, left col, first and second para.)
	Sukhbaatar teaches wherein the second neural network is a GMemN2N (MemN2N successfully learns to focus on the correct supporting sentences, pg. 7, Fig. 2, Table 1)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Bao to incorporate the method of Sukhbaatar for the benefit of training a model end-to-end, which requires significantly less supervision during training, making it more generally applicable in realistic settings (Sukhbaatar, abstract)
	
6.	Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. ("Question generation with doubly adversarial nets." IEEE/ACM Transactions on Audio, Speech, and Language Processing 26.11 (November 2018): Date of Publication July 25, 2018; date of current version August 13, 2018) in view of Jia et al. (Adversarial Examples for Evaluating Reading Comprehension Systems, arXiv:1707.07328v1 [cs.CL] 23 Jul 2017)

	Regarding claim 16, Bao teaches the method of claim 15, Bao further teaches comprising, by the second neural network, adversarially training the first neural network by selectively obfuscating words in stories of a training dataset (Based on these generated data and the rewards, we use reinforcement learning to update parameters of the generator, Fig. 2, which is an adversarial procedure with the training of QA-Dis , Fig. 1, pg. 2233, right col, last para. to pg. 2234, left col; In this work, we use a bidirectional-GRU (Bi-GRU) to read the input sequences into a vector representation…Specifically, the encoder recurrently transforms current word xt and zt together with the history information ht-1 into a new representation ht = GRUenc(xt, zt,, ht-1) from left to right…Therefore, at each decoding time step, the decoder should be able to selectively use different information from the input text…In this vocabulary, there is only a single UNK symbol that represents every possible out-of-vocabulary (OOV) word pg. 2233, Section C: Generator; The Examiner notes that the transformation of a word into a new word appears to be some of obfuscation, QA-Dis is first neural network and generator is the second neural network).
	Bao does not explicitly teach selectively obfuscating words in stories.
	Jia teaches selectively obfuscating words in stories (We replace nouns and adjectives with antonyms from WordNet, and change named entities and numbers to the nearest word in GloVe word vector space, pg. 3, right col, section 3.3.1 ADDSENT; When developing and testing our methods, we focused on BiDAF and Match-LSTM, a deep learning architecture that predict a probability distribution over the correct answer, pg. 2, left col, Section 2.2 Models)  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Bao to incorporate the method of Jia for the benefit of a method that tests whether systems can answer questions about paragraphs that contain adversarially inserted sentences (Jia, abstract).

	Regarding claim 18, Bao teaches the method of claim 15, Modified Boa does not explicitly teach comprising, by the neural network, altering the text by selectively obfuscating a word in each text for which the first neural network provides an answer
	Jia teaches comprising, by the neural network, altering the text by selectively obfuscating a word in each text for which the first neural network provides an answer (When developing and testing our methods, we focused on BiDAF and Match-LSTM, a deep learning architecture that predict a probability distribution over the correct answer, page 2 left column, Section 2.2 Models; …For example, given the question “What ABC division handles domestic television distribution?”, we would change “ABC” to “NBC” (a nearby word in vector space) and “domestic” to “foreign” (a WordNet antonym), resulting in the question, “What NBC division handles foreign television distribution?” In Step 2, we create a fake answer that has the same “type” as the original answer, page 3, right column, section 3.3.1 ADDSENT)
	The same motivation to combine dependent claim 16 applies here.

7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. ("Question generation with doubly adversarial nets." IEEE/ACM Transactions on Audio, Speech, and Language Processing 26.11 (November 2018): Date of Publication July 25, 2018; date of current version August 13, 2018) in view of Jia et al. (Adversarial Examples for Evaluating Reading Comprehension Systems, arXiv:1707.07328v1 [cs.CL] 23 Jul 2017) and further in view of Gao et al. (Difficulty Controllable Question Generation for Reading Comprehension, arXiv:1807.03586v1 [cs.CL] 10 Jul 2018)

	 Regarding claim 17, Modified Bao teaches the method of claim 16, Modified Bao does not explicitly teach comprising, by the second neural network, presenting the first neural network with progressively harder questions regarding the stories 
	Gao teaches comprising, by the second neural network, presenting the first neural network with progressively harder questions regarding the stories (The architecture of our difficulty-aware question generator, Fig. 2, pg. 3, right col, section 4.1 Difficulty-Aware Question Generator; While for the hard set, the questions generated by Copy+Att+Ans+Diff is more difficult to answer…and it shows that incorporating difficulty embeddings indeed guides the generator to generate harder questions, pg. 7, left col, second para.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Bao to incorporate the method of Gao for the benefit of estimating what difficulty level of question could be generated for a given answer (Gao, abstract).

8.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. ("Question generation with doubly adversarial nets." IEEE/ACM Transactions on Audio, Speech, and Language Processing 26.11 (November 2018): Date of Publication July 25, 2018; date of current version August 13, 2018) in view of Jia et al. (Adversarial Examples for Evaluating Reading Comprehension Systems, arXiv:1707.07328v1 [cs.CL] 23 Jul 2017) and further in view of Wong ("Dancin seq2seq: Fooling text classifiers with adversarial text example generation." arXiv preprint arXiv:1712.05419 (2017) 

	Regarding claim 19, Bao modified by Jia teaches the method of claim 18, Modified Bao does not explicitly teach comprising, by the second neural network, choosing the word to obfuscate to maximize a probability of failure by the first neural network
	Wong teaches comprising, by the second neural network, choosing the word to obfuscate to maximize a probability of failure by the first neural network
(Semantically similar token replacement: perhaps most promisingly, we observe that the generator does in fact learn to replace tokens highly correlated with the spam label, pg. 6, results section; we also observe that the generator frequently learns to simply remove highly spam-correlated tokens, replacing them instead with more neutral tokens such as the <UNK> token, pg. 7, second para.; Figure 4 showcases additional examples demonstrating semantically-related token substitutions that increase the discriminator probability of misclassification,  pg. 7, second to the last para. The Examiner notes that increasing the discriminator probability of misclassification can be considered as minimizing the discriminator to correctly answer a question)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bao to incorporate the method of Wong for the benefit of update the generator objective function to reward sampled adversarial text examples that not only fool the target classifier, but also preserve semantic similarity to the original example (Wong, pg. 4, section 3.2.2, second para.)

9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. ("Question generation with doubly adversarial nets." IEEE/ACM Transactions on Audio, Speech, and Language Processing 26.11 (November 2018): Date of Publication July 25, 2018; date of current version August 13, 2018) in view of Trischler et al. (US20170337479)

 	Regarding claim 20, Bao teaches a method comprising: the method of claim 15; Bao does not explicitly teach after the training of the first neural network: receiving, by the first neural network from a user device, a text corpus and a question about the text corpus; determining, by the first neural network, an answer to the question using the text corpus; and transmitting, by the first neural network to the user device, the answer to the question.
	Trischler teaches after the training of the first neural network (In one embodiment, the first processing circuitry is a neural network that receives the document and the question [0032]…the combination of the first and the second processing circuitries provides an architecture that… is end-to-end trainable [0058]): 
	receiving, by the first neural network from a user device, a text corpus and a question about the text corpus (The client-computing device 110 may include, or be connected to, an input device 115 that receives the question. The question can be submitted as a textual question (e.g., written) [0023] Figure 1);
	determining, by the first neural network, an answer to the question using the text corpus (The passage(s) of text 405 and the question 410 are input into the first processing circuitry 425, which includes one or more neural networks (represented by neural network 430)… The neural network 430 processes the question 410 and the passages of text 405 to predict a set of possible candidate answers 435 [0041], Figure 4); and 
	transmitting, by the first neural network to the user device, the answer to the question (The predicted answer can be presented to a user (e.g., user 105 in FIG. 1) using any suitable output device. In one embodiment, the selection of the predicted answer causes the predicted answer to be displayed, such as on a display included in, or connected to, a client-computing device (e.g., client-computing device 110 in FIG. 1) [0052])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Bao to incorporate the method of Trischler for the benefit of machine comprehension of unstructured text (Trischler, abstract)

				Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAM MOSUNMOLA GODO whose telephone number is (571)272-8670. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.G./Examiner, Art Unit 2121                                    



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121